                                                                                      Case 2:19-cv-07076-JAK-GJS Document 221 Filed 10/07/19 Page 1 of 9 Page ID #:4877



                                                                                              1   VENABLE LLP
                                                                                                  Sarah S. Brooks (SBN 266292)
                                                                                              2   ssbrooks@venable.com
                                                                                              3   2049 Century Park East, Suite 2300
                                                                                                  Los Angeles, CA 90067
                                                                                              4   Telephone: (310) 229-9900
                                                                                                  Facsimile: (310) 229-9901
                                                                                              5
                                                                                                  VENABLE LLP
                                                                                              6   Frank M. Gasparo (Admitted Pro Hac Vice)
                                                                                              7   Ralph A. Dengler (Admitted Pro Hac Vice)
                                                                                                  fmgasparo@venable.com
                                                                                              8   radengler@venable.com
                                                                                                  1270 Avenue of the Americas, 24th Floor
                                                                                              9   New York, New York 10020
                                                                                             10   Telephone: (212) 307-5500
                                                                                                  Facsimile: (212) 307-5598
                                                                                             11
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                                  QUINN EMANUEL URQUHART & SULLIVAN, LLC
                                                                                             12   Joseph M. Paunovich (SBN 228222)
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                                  Bruce E. Van Dalsem (SBN 124128)
                                                                                             13
                                                                              310-229-9900




                                                                                                  Gavin Kenneth Snyder (SBN 278462)
                                                                                             14   joepaunovich@quinnemanuel.com
                                                                                                  brucevandalsem@quinnemanuel.com
                                                                                             15   gavinsnyder@quinnemanuel.com
                                                                                                  865 South Figueroa Street, 10th Floor
                                                                                             16   Los Angeles, CA 90017
                                                                                             17   Telephone: (213) 443-3000
                                                                                                  Facsimile: (213) 443-3100
                                                                                             18
                                                                                                  Attorneys for Defendant Multi Media, LLC
                                                                                             19
                                                                                             20                           IN THE UNITED STATES DISTRICT COURT
                                                                                             21                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                                             22    WAG ACQUISITION, L.L.C.                       Case No. 2:19-cv-07076-SJO-GJS
                                                                                             23
                                                                                                                                   Plaintiff,    Honorable S. James Otero
                                                                                             24                                                  Courtroom 10C
                                                                                                   v.
                                                                                             25
                                                                                                                                                 MOTION TO STAY
                                                                                             26    MULTI MEDIA, LLC,
                                                                                                                                                 Hearing Date: November 4, 2019
                                                                                             27
                                                                                                                                   Defendants.   Time: 10:00 a.m.
                                                                                             28                                                  Courtroom: 10C


                                                                                                  Case No. 2:19-cv-07076-SJO-GJS                                            MOTION TO STAY
                                                                                      Case 2:19-cv-07076-JAK-GJS Document 221 Filed 10/07/19 Page 2 of 9 Page ID #:4878



                                                                                              1            TO ALL THE PARTIES AND THEIR COUNSEL OF RECORD:
                                                                                              2   PLEASE TAKE NOTICE that on November 4, 2019, at 10:00 a.m., or as soon
                                                                                              3   thereafter as this matter may be heard, Defendant Multi Media, LLC (“Multi Media”)
                                                                                              4   will and hereby respectfully moves to stay Plaintiff WAG Acquisition, L.L.C.’s lawsuit,
                                                                                              5   pending the Federal Circuit’s remand of the Inter Partes Review of one of Plaintiff’s
                                                                                              6   asserted patents.
                                                                                              7            This Motion will be heard in the Courtroom of Judge S. James Otero for the
                                                                                              8   United States District Court for the Central District of California. The Court is located
                                                                                              9   at 350 West 1st Street, Los Angeles, CA. 90012, Courtroom 10C.
                                                                                             10            This Motion is based on this Notice of Motion, the Memorandum of Points and
                                                                                             11   Authorities set forth below, the pleadings on file herein and upon such other matters as
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12   may be presented to the Court at the time of the hearing. It is filed following an in
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                             13   person conference of counsel held on September 27, 2019 pursuant to L.R. 7-3, such
                                                                              310-229-9900




                                                                                             14   that Plaintiff was on notice that this motion would be filed, and Plaintiff does not
                                                                                             15   consent to this motion.
                                                                                             16
                                                                                             17
                                                                                                  DATE: October 7, 2019            VENABLE LLP
                                                                                             18
                                                                                                                                   By:    /s/ Sarah S. Brooks
                                                                                             19                                          Sarah S. Brooks
                                                                                             20                                          Frank M. Gasparo (Admitted Pro Hac Vice)
                                                                                                                                         Ralph A. Dengler (Admitted Pro Hac Vice)
                                                                                             21
                                                                                                                                         Attorneys for Defendant Multi Media, LLC
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28


                                                                                                  Case No. 2:19-cv-07076-SJO-GJS                                           MOTION TO STAY
                                                                                      Case 2:19-cv-07076-JAK-GJS Document 221 Filed 10/07/19 Page 3 of 9 Page ID #:4879



                                                                                              1   I.       INTRODUCTION
                                                                                              2            Plaintiff WAG Acquisition, LLC (“WAG”) sued defendant Multi Media LLC
                                                                                              3   (“Multi Media”) on April 11, 2014, alleging infringement of U.S. Patent Nos. 8,122,141
                                                                                              4   (the ’141 Patent) and 8,327,011 (the ’011 Patent). That case was transferred from the
                                                                                              5   District of New Jersey to this Court on August 16, 2019 (Civil Action No. 2:14-cv-
                                                                                              6   02340, Dkt. No. 190).1 Multi Media respectfully requests a stay of this case.
                                                                                              7            WAG is asserting claims 10, 14, 15, 17, 19, 21 and 24 of the ’141 Patent, and
                                                                                              8   claims 1 and 4 of the ‘011 Patent against Multi Media. Six out of seven of the ’141
                                                                                              9   Patent claims currently are subject to inter partes review (“IPR”), and recently were
                                                                                             10   remanded from the Federal Circuit to the Patent Trial and Appeal Board (“PTAB”).
                                                                                             11   Since these claims may be invalidated by the IPR, a stay of this litigation is warranted.
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12            Before this case was transferred, only liability fact discovery was completed. The
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                             13   parties here have yet to begin the Rule 26(f) process. Significant litigation remains,
                                                                              310-229-9900




                                                                                             14   including: claim construction (involving terms in claims 10, 15, 17 and 24 of the ’141
                                                                                             15   Patent); expert reports and discovery; dispositive motion practice; pre-trial proceedings;
                                                                                             16   and trial. A stay would conserve the Court’s and the parties’ time and resources, result
                                                                                             17   in no unnecessary delay, and avoid the potential for inconsistent judgments between
                                                                                             18   this Court and the PTAB. All relevant factors favor staying this case.
                                                                                             19   II.      THE IPR
                                                                                             20            On June 5, 2017, Multi Media joined an already-instituted IPR of the ’141 Patent,
                                                                                             21   IPR2016-01238.                   Following trial, the PTAB issued a Final Written Decision
                                                                                             22   invalidating claims 10-23. IPR2016-01238, Paper 22. WAG appealed. On August 26,
                                                                                             23   2019, the Federal Circuit vacated the PTAB’s decision based on claim construction, and
                                                                                             24
                                                                                                  1
                                                                                             25     WAG sued several other defendants in the District of New Jersey. The other
                                                                                                  defendants’ cases were also transferred but to different venues: WAG v. Data
                                                                                             26   Conversions, Inc. et al. (D. Nev., 3:19-cv-00489); WAG v. Flying Crocodile, Inc. (W.D.
                                                                                             27   Wash., 2:19-cv-01278); WAG v. FriendFinder Networks Inc. et al. (N.D. Cal., 3:19-cv-
                                                                                                  05036); WAG v. Gattyan Group S.a.r.l., (D.N.J., 2:14-cv-02832); WAG v. Sobonito
                                                                                             28   Investments Ltd. et al. (D.N.J., 2:14-cv-01661); WAG v. Vubeology, Inc., (W.D. Tex.,
                                                                                                  A-19-cv-00805); and WAG v. WebPower, Inc., (S.D. Fla., 9:19-cv-81155).
                                                                                                                                             -1-
                                                                                                  Case No. 2:19-cv-07076-SJO-GJS                                               MOTION TO STAY
                                                                                      Case 2:19-cv-07076-JAK-GJS Document 221 Filed 10/07/19 Page 4 of 9 Page ID #:4880



                                                                                              1   remanded the IPR for further proceedings consistent with its opinion. WAG Acquisition,
                                                                                              2   LLC v. WebPower, Inc., No. 2018-1617, 2019 WL 4011484 (Fed. Cir. Aug. 26, 2019).
                                                                                              3   The Federal Circuit’s mandate has issued, and the PTAB now will have another
                                                                                              4   opportunity to invalidate claims of the ’141 Patent in light of the Federal Circuit’s
                                                                                              5   guidance on claim construction.
                                                                                              6   III.     LEGAL STANDARD
                                                                                              7            “Courts have inherent power to manage their dockets and stay proceedings,
                                                                                              8   including the authority to order a stay pending conclusion of a PTO reexamination.”
                                                                                              9   Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426-27 (Fed. Cir. 1988) (internal citations
                                                                                             10   omitted). While the case law in this district lists several considerations that are helpful
                                                                                             11   in determining whether to order a stay, ultimately “the totality of the circumstances
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12   governs.” Universal Elecs, Inc. v. Universal Remote Control, Inc., 943 F. Supp. 2d
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                             13   1028, 1031 (C.D. Cal. 2013). There is a “liberal policy in favor of granting motions to
                                                                              310-229-9900




                                                                                             14   stay proceedings pending the outcome of re-examination.” Id.
                                                                                             15            Courts in this district generally consider three factors when determining whether
                                                                                             16   to grant such a stay: (1) whether discovery is complete and a trial date has been set; (2)
                                                                                             17   whether a stay will simplify the issues in question and trial; and (3) whether a stay would
                                                                                             18   unduly prejudice or present a clear tactical disadvantage to the non-moving party.”
                                                                                             19   Black Hills Media, LLC v. Pioneer Elecs. (USA) Inc., No. CV 14-00471 SJO (PJWx),
                                                                                             20   2014 U.S. Dist. LEXIS 133664, at *13 (C.D. Cal. May 8, 2014).
                                                                                             21            Each of these factors weighs in favor of granting a stay.
                                                                                             22   IV.      ARGUMENT
                                                                                             23            1.        The stage of litigation favors a stay.
                                                                                             24            The first factor the Court considers is the stage of the proceedings, including
                                                                                             25   whether discovery is complete and whether a trial date has been set. Nichia Corp. v.
                                                                                             26   Vizio, Inc., No. SA CV 16-00545 SJO, 2017 U.S. Dist. LEXIS 183610, at *12 (C.D.
                                                                                             27   Cal. Feb. 2, 2017). Despite the age of this case, substantial work remains to be done.
                                                                                             28   Only liability fact discovery is complete (Dkt. No. 186, 1). Damages discovery was

                                                                                                                                                  -2-
                                                                                                  Case No. 2:19-cv-07076-SJO-GJS                                             MOTION TO STAY
                                                                                      Case 2:19-cv-07076-JAK-GJS Document 221 Filed 10/07/19 Page 5 of 9 Page ID #:4881



                                                                                              1   previously bifurcated and has not begun (Dkt. No. 107, 3; Dkt. No. 139, 5). And while
                                                                                              2   the parties previously filed a Joint Claim Construction Statement in the District of New
                                                                                              3   Jersey2 (Dkt. No. 157-1), that is the extent of the claim construction process: neither
                                                                                              4   claim construction briefing nor a Markman hearing have been scheduled. The parties
                                                                                              5   have not filed dispositive motions, and a trial date also has not been set.
                                                                                              6            Under similar circumstances, many Courts in this district have found that this
                                                                                              7   factor favors granting a stay. See, e.g., Game & Tech. Co. v. Riot Games, Inc., No. CV
                                                                                              8   16-06486-BRO (SK), 2016 U.S. Dist. LEXIS 187911, at *4-5 (C.D. Cal. Nov. 4, 2016)
                                                                                              9   (weighing this factor in favor of a stay where cases were recently transferred, the court
                                                                                             10   had not held a scheduling conference nor scheduled a trial date, discovery had begun
                                                                                             11   but no expert discovery had occurred, and although preliminary claim constructions had
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12   been exchanged, no claim construction briefs had been filed); Wonderland Nursery
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                             13   Goods Co. v. Baby Trend, Inc., No. EDCV 14-01153-VAP (SPx), 2015 WL 1809309,
                                                                              310-229-9900




                                                                                             14   at *3 (C.D. Cal. Apr. 20, 2015) (weighing this factor in favor of a stay where the parties
                                                                                             15   had submitted claim construction briefs, but the Markman hearing had not taken place
                                                                                             16   and no disputed claim terms had been construed by the Court); Sleep No. Corp. v.
                                                                                             17   Sizewise Rentals, LLC, No. ED CV 18-00356 AB (SPx), 2019 U.S. Dist. LEXIS 40661,
                                                                                             18   at *6-8 (C.D. Cal. Feb. 12, 2019) (weighing this factor in favor of a stay even though
                                                                                             19   the case was no longer in its “nascent” or even in its “early” stages because “more work
                                                                                             20   lies ahead for the Court and the parties than what lies behind them”); and Semiconductor
                                                                                             21   Energy Lab. Co. v. Chimei Innolux Corp., No. SACV 12-21-JST (JPRx), 2012 WL
                                                                                             22   7170593, at *2 (C.D. Cal. Dec. 19, 2012) (same). Indeed, when compared to these and
                                                                                             23   many other cases in this district where a motion to stay pending IPR was considered,
                                                                                             24   the present case is still in its “early stages.” Polymer Tech. Sys. v. Jant Pharmacal
                                                                                             25   Corp., No. LA CV15-02585 JAK (Ex), 2015 U.S. Dist. LEXIS 179423, at *9 (C.D. Cal.
                                                                                             26
                                                                                             27
                                                                                                  2
                                                                                                     Given the Federal Circuit’s recent mandate and the fact that the WAG cases are no
                                                                                             28   longer consolidated in a single action, Multi Media reserves the right to propose
                                                                                                  alternative constructions in this action.
                                                                                                                                            -3-
                                                                                                  Case No. 2:19-cv-07076-SJO-GJS                                                MOTION TO STAY
                                                                                      Case 2:19-cv-07076-JAK-GJS Document 221 Filed 10/07/19 Page 6 of 9 Page ID #:4882



                                                                                              1   Aug. 20, 2015) (“The early stage of the proceedings favors the entry of the stay.”).
                                                                                              2            2.        A stay will simplify the issues, reduce the burden on the parties and
                                                                                              3                      the Court, and streamline trial.
                                                                                              4            The second factor that the Court considers is whether granting a stay will simplify
                                                                                              5   the issues and trial of the case. Nichia, 2017 U.S. Dist. LEXIS 183610, at *13. “The
                                                                                              6   standard is simplification of the district court case, not complete elimination of it by the
                                                                                              7   PTAB.” LELO, Inc. v. Standard Innovation (US) Corp., No. 13-cv-01393, 2014 WL
                                                                                              8   2879851, at *3 (N.D. Cal. June 24, 2014). A stay would simplify the issues in this case.
                                                                                              9            First, the number of claims at issue could be significantly reduced. WAG is
                                                                                             10   asserting claims 10, 14, 15, 17, 19, 21 and 24 of the ’141 Patent, and claims 1 and 4 of
                                                                                             11   the ’011 Patent against Multi Media. If the PTAB finds again on remand that the claims
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12   of the ’141 Patent are invalid, only three claims will remain (claim 10 of the ’141 Patent
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                             13   and claims 1 and 4 of the ’011 Patent). This would greatly reduce the work load for
                                                                              310-229-9900




                                                                                             14   claim construction, experts, dipositive motions, and trial. See Tire Hanger Corp. v. My
                                                                                             15   Car Guy Concierge Servs., No. 5:14-cv-00549-ODW(MANx), 2015 WL 857888, at *2
                                                                                             16   (C.D. Cal. Feb. 27, 2015) (weighing this factor in favor of a stay and noting that the IPR
                                                                                             17   “will at the very least simplify the issues and streamline the litigation by reducing claim
                                                                                             18   construction disputes and minimizing the number of claims that the parties need to
                                                                                             19   address”).
                                                                                             20            Second, any findings in the IPR about the ’141 Patent will also be informative
                                                                                             21   for the ‘011 Patent. The ’011 Patent is a continuation of the ’141 Patent, and has an
                                                                                             22   identical specification. Many terms in the asserted claims of the ’141 Patent also appear
                                                                                             23   in the asserted claims of the ’011 Patent. For instance, the ’141 Patent term “rate at
                                                                                             24   which said streaming media is played back by a user” (appearing in claims 10 and 24),
                                                                                             25   which was the basis of the Federal Circuit’s remand, has a similar counterpart in
                                                                                             26   asserted claim 4 of the ’011 Patent: “rate at which the media data elements are to be
                                                                                             27   played out by the media player.”
                                                                                             28            Given the large overlap in issues between the two Patents-in-Suit, allowing this

                                                                                                                                                -4-
                                                                                                  Case No. 2:19-cv-07076-SJO-GJS                                              MOTION TO STAY
                                                                                      Case 2:19-cv-07076-JAK-GJS Document 221 Filed 10/07/19 Page 7 of 9 Page ID #:4883



                                                                                              1   case to proceed in a piecemeal fashion could lead to conflicting treatment of the two
                                                                                              2   related patents in discovery and claim construction. Finjan, Inc. v. Palo Alto Networks,
                                                                                              3   Inc., 14-cv-04908-PJH, 2016 U.S. Dist. LEXIS 69363, at *3 (N.D. Cal. May 26, 2016)
                                                                                              4   (“Allowing the suit to proceed only with respect to 6 of the 10 asserted patents would
                                                                                              5   be cumbersome, and proceeding in such a piecemeal fashion could lead to duplicative
                                                                                              6   efforts in discovery and claim construction.”).
                                                                                              7            Third, even if some or all of the remanded ’141 Patent claims survive the IPR,
                                                                                              8   the PTAB’s decision will provide the Court with “expert evaluation of the issues by the
                                                                                              9   Patent Office.” SCA Hygiene Prods. Aktiebolag v. Tarzana Enters., LLC, No. CV 17-
                                                                                             10   04395-AB (JPRx), 2017 U.S. Dist. LEXIS 218330, at *12 (C.D. Cal. Sept. 27, 2017);
                                                                                             11   see also Spellbound Dev. Grp., Inc. v. Pacific Handy Cutter, Inc., No. SACV 09-951
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12   DOC (Anx), 2011 WL 1810961, at *2 (C.D. Cal. May 12, 2011) (“Some of the
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                             13   advantages of a stay include the fact that the record of the reexamination may be entered
                                                                              310-229-9900




                                                                                             14   at trial[;] that the PTO's expertise will govern[,] thus simplifying the case; that
                                                                                             15   evidentiary and other issues will be further narrowed following a reexamination; and
                                                                                             16   that costs will be reduced.”); Nichia, 2017 U.S. Dist. LEXIS 183610, at *14 (“[E]ven a
                                                                                             17   confirmation by the PTO of all claims is assistive here . . . since staying the case pending
                                                                                             18   reexamination will allow the parties to complete the prosecution history, which will
                                                                                             19   inform the parties’ and the Court’s constructions of the asserted claims.”) (internal
                                                                                             20   quotations marks omitted).
                                                                                             21            Fourth, a stay will simplify the invalidity aspects of the case. Multi Media will
                                                                                             22   be estopped from advancing invalidity arguments that it raised or could have raised
                                                                                             23   before the PTAB. 35 U.S.C. § 315(e)(2). This “heavily tips the scale in favor of
                                                                                             24   granting the stay.” Software Rights Archive, LLC v. Facebook, Inc., No. C-12-3970
                                                                                             25   RMW, 2013 WL 5225522, at *4 (N.D. Cal. Sept. 17, 2013); see also Wonderland
                                                                                             26   Nursery Goods, 2015 WL 1809309, at *3 (weighing this factor in favor of a stay noting
                                                                                             27   that “significant judicial resources will be saved” by estoppel); Core Optical Techs.,
                                                                                             28   LLC v. Fujitsu Network Commc’ns., Inc., No. SACV 16-00437-AG-JPRx, 2016 WL

                                                                                                                                              -5-
                                                                                                  Case No. 2:19-cv-07076-SJO-GJS                                              MOTION TO STAY
                                                                                      Case 2:19-cv-07076-JAK-GJS Document 221 Filed 10/07/19 Page 8 of 9 Page ID #:4884



                                                                                              1   7507760, at *2 (C.D. Cal. Sep. 12, 2016) (barring defendant from raising arguments
                                                                                              2   that were raised or reasonably could have been raised in the IPR would “conserve both
                                                                                              3   the Court’s and the parties’ resources”); Cannarella v. Volvo Car U.S. LLC, No. CV
                                                                                              4   16-6195-RSWL-JEMx, 2016 U.S. Dist. LEXIS 192449, at *34 (C.D. Cal. Dec. 12,
                                                                                              5   2016) (statutory estoppel will “prevent[] unnecessary litigation post-IPR”).
                                                                                              6            3.        WAG will not suffer any tactical disadvantage or undue prejudice.
                                                                                              7            The third factor considers whether a stay would unduly prejudice or present a
                                                                                              8   clear tactical disadvantage to the nonmoving party. Nichia, 2017 U.S. Dist. LEXIS
                                                                                              9   183610, at *15-16. “A primary issue in an undue prejudice analysis is whether the
                                                                                             10   parties are competitors such that a stay would cause irreparable harm to the patentee in
                                                                                             11   the market.” Nichia Corp. v. VIZIO, Inc., SACV 18-00362 AG (KESx), 2018 WL
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12   2448098, at *3 (C.D. Cal. May 21, 2018).
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                             13            Here, the parties are not competitors. WAG largely is a non-practicing entity,
                                                                              310-229-9900




                                                                                             14   and regardless, it does not compete in any market with Multi Media. Granting a stay
                                                                                             15   will not diminish WAG’s ability to seek monetary damages. See Black Hills Media,
                                                                                             16   2014 U.S. Dist. LEXIS 133664, at *19 (“Plaintiff is a patent licensing company and
                                                                                             17   does not compete directly with Defendant, so monetary damages will sufficiently
                                                                                             18   compensate Plaintiff for any delay ca[u]sed by a stay.”); Core Optical Techs., 2016 WL
                                                                                             19   7507760, at *2 (“Because Core can adequately be compensated with monetary damages
                                                                                             20   for any infringement and will not lose sales or market shares as a result of a stay, Core’s
                                                                                             21   status as a non-practicing entity weighs in favor of a stay.”); Tierravision, Inc. v.
                                                                                             22   Google, Inc., No. 11cv2170 DMS (BGS), 2012 WL 559993, at *3 (S.D. Cal. Feb. 21,
                                                                                             23   2012) (“Especially where Plaintiff does not practice the patented invention, and is not
                                                                                             24   a competitor of Defendant, the mere fact and the length of any delay in this case does
                                                                                             25   not demonstrate prejudice sufficient to deny Defendant’s request for a stay.”).
                                                                                             26            4.        Under the totality of the circumstances, a stay is warranted.
                                                                                             27            “Although many courts have focused on the three factors, absent any controlling
                                                                                             28   precedent limiting the inquiry to these elements, the court finds that the analysis is not

                                                                                                                                                -6-
                                                                                                  Case No. 2:19-cv-07076-SJO-GJS                                             MOTION TO STAY
                                                                                      Case 2:19-cv-07076-JAK-GJS Document 221 Filed 10/07/19 Page 9 of 9 Page ID #:4885



                                                                                              1   so limited but rather that the totality of the circumstances governs.” Nichia, 2017 U.S.
                                                                                              2   Dist. LEXIS 183610, at *20 (internal quotations marks omitted). Here, in addition to
                                                                                              3   considering the above three factors, the totality of the circumstances fully favors a stay.
                                                                                              4   Multi Media timely joined WebPower’s petition for IPR, and following remand,
                                                                                              5   promptly took actions to stay this case after it was transferred to this district. On
                                                                                              6   remand, the PTAB is obligated to issue a Final Written Decision in six months (absent
                                                                                              7   good cause for extension), minimizing any possible “prejudice” to WAG. In the
                                                                                              8   interim, significant litigation milestones are quickly approaching, including claim
                                                                                              9   construction of terms directly impacted by the IPR. Under the totality of all the
                                                                                             10   circumstances here, a stay is warranted.
                                                                                             11   V.       CONCLUSION
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12            For all the foregoing reasons, Multi Media’s motion should be granted.
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                             13
                                                                              310-229-9900




                                                                                             14   DATE: October 7, 2019            VENABLE LLP
                                                                                             15                                    By:    /s/ Sarah S. Brooks
                                                                                                                                         Sarah S. Brooks
                                                                                             16                                          Frank M. Gasparo (Admitted Pro Hac Vice)
                                                                                             17                                          Ralph A. Dengler (Admitted Pro Hac Vice)

                                                                                             18                                          Attorneys for Defendant Multi Media, LLC
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28

                                                                                                                                               -7-
                                                                                                  Case No. 2:19-cv-07076-SJO-GJS                                             MOTION TO STAY
